 



Exhibit 10.1
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 5, 2008
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(together with all Exhibits, Schedules and Annexes hereto, this “Amendment”) is
among WASTE SERVICES (CA) INC., an Ontario corporation (“WSCA”), WASTE SERVICES,
INC., a Delaware corporation (the “Borrower”), and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
PRELIMINARY STATEMENTS:
     A. The Borrower, WSCA, the Lenders, the Administrative Agent, Lehman
Brothers Inc., as Arranger, CIBC World Markets Corp., as Syndication Agent, Bank
of America, N.A., as Documentation Agent, and Canadian Imperial Bank of
Commerce, as Canadian Agent, entered into a Second Amended and Restated Credit
Agreement, dated as of December 28, 2006 (as amended, restated, modified or
supplemented prior to the date hereof, and together with all Annexes, Exhibits
and Schedules thereto, the “Credit Agreement”; capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement).
     B. The Borrower desires to amend the Credit Agreement to permit the sale of
its Jacksonville Florida collection business.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Amendment. Upon the terms and subject to the conditions set forth herein
and in reliance on the representations and warranties of the Loan Parties set
forth herein, Section 7.5(e) of the Credit Agreement is hereby amended by
inserting the following at the end thereof:
“and the Disposition of the Jacksonville collection operations (the
“Jacksonville Disposition”) for approximately $57,500,000 in cash; provided that
any Reinvestment Notice in respect of the Net Cash Proceeds of such Jacksonville
Disposition may not exceed $15,000,000 and all Net Cash Proceeds from the
Jacksonville Disposition in excess of $15,000,000 are applied to prepay the Term
Loans.
     2. Conditions to Effectiveness.
     The effectiveness of the amendment contained in Section 1 hereof is
conditioned upon satisfaction of the following conditions precedent (the date on
which all such conditions have been satisfied being referred to herein as the
“Amendment Effective Date”):
     (a) the Administrative Agent shall have received (i) signed written
authorization from the Required Lenders to execute this Amendment on behalf of
such Lenders, (ii) counterparts of this Amendment signed by each of WSCA, the
Borrower and the Administrative Agent, and (iii) counterparts of the consent of
the Guarantors attached hereto as Annex 1 (the “Consent”) executed by each of
the Guarantors;

 



--------------------------------------------------------------------------------



 



     (b) each of the representations and warranties in Section 3 below shall be
true and correct in all material respects on and as of the Amendment Effective
Date;
     (c) the Administrative Agent shall have received payment in immediately
available funds of (i) those fees previously agreed to by the parties hereto in
connection with this Amendment, and (ii) all expenses incurred by the
Administrative Agent (including, without limitation, legal fees) reimbursable
under the Credit Agreement and for which invoices have been presented;
     (d) in consideration of this Amendment, the Borrower shall have paid to the
Administrative Agent, for the account of each Lender that executes and returns
to the Administrative Agent its consent no later than 5:00 p.m. (New York time)
on March 4, 2008, a fee equal to 0.10% of such Lender’s Aggregate Exposure
(determined prior to giving effect to this Amendment);
     (e) the Administrative Agent shall have received such other documents,
instruments, certificates, opinions and approvals as it may reasonably request.
     3. Representations and Warranties. Each of WSCA and the Borrower represent
and warrants jointly and severally to the Administrative Agent and the Lenders
(including any Additional Lenders) as follows:
     (a) Authority. Each of WSCA and the Borrower has the requisite corporate or
other organizational power and authority to execute and deliver this Amendment
and to perform its obligations hereunder and under the Credit Agreement (as
amended hereby). Each of the Guarantors has the requisite corporate or other
organizational power and authority to execute and deliver the Consent. The
execution, delivery and performance by each of WSCA and the Borrower of this
Amendment and by the Guarantors of the Consent, and the performance by each of
WSCA, the Borrower and each other Loan Party of the Credit Agreement (as amended
hereby) and each other Loan Document to which it is a party, in each case, have
been authorized by all necessary corporate or other organizational action of
such Person, and no other corporate or other organizational proceedings on the
part of each such Person is necessary to consummate such transactions.
     (b) Enforceability. This Amendment has been duly executed and delivered on
behalf of each of WSCA and the Borrower. The Consent has been duly executed and
delivered by each of the Guarantors. Each of this Amendment, the Consent and,
after giving effect to this Amendment, the Credit Agreement and the other Loan
Documents, (i) is the legal, valid and binding obligation of each Loan Party
party hereto and thereto, enforceable against such Loan Party in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) is in full
force and effect. Neither the execution, delivery or performance of this
Amendment or of the Consent or the performance of the Credit Agreement (as
amended hereby), nor the performance of the transactions contemplated hereby or
thereby, will adversely affect the validity, perfection or priority of the
Administrative Agent’s Lien on any of the Collateral or its ability to realize
thereon. This Amendment is effective to amend the Credit Agreement as provided
therein.
     (c) Representations and Warranties. After giving effect to this Amendment,
the representations and warranties contained in the Credit Agreement and the
other Loan Documents (other than any such representations and warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects on and as of the date hereof as
though made on and as of the date hereof.

2



--------------------------------------------------------------------------------



 



     (d) No Conflicts. Neither the execution and delivery of this Amendment or
the Consent, nor the consummation of the transactions contemplated hereby and
thereby, nor the performance of and compliance with the terms and provisions
hereof or of the Credit Agreement (as amended hereby) by any Loan Party will, at
the time of such performance, (a) violate or conflict with any provision of its
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Person, (b) violate, contravene or materially
conflict with any Requirement of Law or Contractual Obligation (including,
without limitation, Regulation U), except for any violation, contravention or
conflict which could not reasonably be expected to have a Material Adverse
Effect or (c) result in or require the creation of any Lien (other than those
permitted by the Loan Documents) upon or with respect to its properties. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the transactions contemplated hereby.
     (e) No Default. Both before and after giving effect to this Amendment, no
event has occurred and is continuing that constitutes a Default or Event of
Default.
     4. Reference to and Effect on Credit Agreement.
     (a) Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment is a Loan Document.
     (b) Except as specifically modified above, the Credit Agreement and the
other Loan Documents are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
under and as defined therein, in each case as modified hereby.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Secured Party under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile shall
be effective as delivery of a manually executed counterpart of this Amendment.
     6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     7. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

            WASTE SERVICES (CA) INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        WASTE SERVICES, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Executive Vice President,
General Counsel & Secretary   

(Signature Page to Second Amendment)

4



--------------------------------------------------------------------------------



 



         

            LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

(Signature Page to Second Amendment)

5



--------------------------------------------------------------------------------



 



Annex 1
CONSENT OF GUARANTORS
     Each of the undersigned is a Guarantor of the Obligations of the Borrower
and/or of WSCA under the Credit Agreement and hereby (a) consents to the
foregoing Amendment, (b) acknowledges that notwithstanding the execution and
delivery of the foregoing Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and all guaranties given to the holders
of Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under each
of the Loan Documents executed by it. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Amendment to which
this Consent is attached or in the Credit Agreement referred to therein, as
applicable.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of the            th day of March 2008.

            WASTE SERVICES OF ARIZONA, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        WASTE SERVICES OF FLORIDA, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        JACKSONVILLE FLORIDA LANDFILL, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        JONES ROAD LANDFILL AND RECYCLING, LTD.,
by Jacksonville Florida Landfill, Inc., its
General Partner
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        OMNI WASTE OF OSCEOLA COUNTY LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Manager        SLD LANDFILL, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary   

(Signature Page to Consent)

 



--------------------------------------------------------------------------------



 



         

            SANFORD RECYCLING AND TRANSFER, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        SUN COUNTRY MATERIALS, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        TAFT RECYCLING, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        FREEDOM RECYCLING HOLDINGS, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        WS GENERAL PARTNER, LLC,
by Waste Services, Inc., its Sole Member
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        CAPITAL ENVIRONMENTAL HOLDINGS COMPANY
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary        RAM-PAK COMPACTION SYSTEMS LTD.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary     

(Signature Page to Consent)

 